DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 are currently pending for examination.  Claims 1 and 11 have been amended.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection is necessitated by applicants’ amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al [US 20040138793 A1] in view of TOMAKIDI [US 20170225526 A1] and in further view of Wittliff et al [US 20090267751 A1].
As for claim 1, Taguchi discloses a tire pressure receiver (100), comprising a main control unit (120), and a tire pressure receiving unit (110), and a wireless communications unit (130), wherein: 
the receiver is configured to receive a first instruction sent by a terminal (300), and transmit the first instruction to the main control unit (paragraphs 0025-0026); 
the main control unit is configured to receive the first instruction, and update identity information of a tire pressure sensor according to the first instruction (paragraphs 0026-0028 and 0032); and
the main control unit is further configured to receive, through the tire pressure receiving unit, tire pressure information corresponding to the tire pressure sensor of which the identity information is updated (paragraphs 0019-0021; the purpose of the invention is to communicate tire pressure/condition information.)
Taguchi does not specifically disclose that the wireless receiver receives a first instruction or that the main control unit establishes a correspondence table.  However, Taguchi shows in paragraphs 0024 and 0042 that the artisan would have an option to use wired and/or wireless communication to handle communication in the invention.  In an analogous art, TOMAKIDI discloses communicating with a tire pressure receiver comprises that a wireless communication unit is configured to receive a first instruction sent by a terminal (see Figure 1 and paragraph 0123).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify Taguchi to include wireless communication between the terminal and the wireless communication unit.  The skilled artisan would have had good reason to pursue the known options for communicating between a terminal device and a tire pressure receiving device that were within his/her technical grasps at the time of filing the instant application. 
In an analogous art, Wittliff discloses that it was known in the art for a main control unit to establish a correspondence table between an identifier and location information of a tire pressure sensor (paragraph 0004); the main control unit is further configured to match the identifier of the tire pressure sensor and the correspondence table to determine the installation location information of the tire pressure sensor and update the identity of the tire pressure sensor according to the installation location information, and determine a current state of the tire pressure sensor according to the tire pressure information (paragraph 0004).  Since Taguchi discloses is paragraph 0027, a memory for storing sensor information, it would have been obvious to the skilled artisan to modify the invention to include the correspondence table of Wittliff.  The modification would have been obvious because it would have allowed the system to properly determine and/or confirm the registration status, location, and identifier or the tire pressure sensor.
Claims 3 and 4 is interpreted and rejected using the same reasoning as claim 1 above.  It would have been obvious that the pressure sensor information is stored for either display to the user or for generating a report at a later time.
As for claim 5, Taguchi discloses a vehicle-mounted device communications unit, wherein the vehicle-mounted device communications unit is configured to receive tire pressure information sent by the main control unit, and send the tire pressure information to a vehicle-mounted display device for display (400, paragraph 0022).
	As for claims 8 and 9 the claims are interpreted and rejected using the same reasoning as claim 1 above.  See Figure 1.
	As for claim 10, TOMAKIDI discloses the use of Bluetooth communications (paragraphs 0019-0024).  Having these teachings on hand it would have been obvious to the skilled artisan to modify Taguchi to include Bluetooth or other short-range communications techniques in order to provide wireless communication in the invention.  The skilled artisan would have had good reason to pursue the known options for wireless communication in a tire pressure monitoring system that were within his/her technical grasps at the time of filing the instant application.
Claim 11 is interpreted and rejected using the same reasoning as claim 1 above.

Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al in view of TOMAKIDI in further view of Wittliff et al, as applied to the claims above, and further in view of Petrucelli et al [US 20120176233 A1].
As for claim 2, TOMAKIDI discloses that the wireless communications unit is further configured to receive instructions (command signals) from the terminal, and send the instructions to the main control unit (Figure 1 and paragraph 0123).  TOMAKIDI also discloses that command signals may be sent to the tire pressure receiver (main control unit) (paragraphs 0050 and 0060).  
Neither Taguchi, TOMAKIDI, nor Wittliff specifically discloses that the main control unit is further configured to send, through the wireless communications unit, tire pressure information read according to the second instruction to the terminal.  In an analogous art, Petrucelli discloses that it was known in the art for a terminal device transmit command signals for requesting tire pressure information (paragraph 0074).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Taguchi as modified by TOMAKIDI and Wittliff to include the teachings of Petrucelli so that the owner or technician having the terminal device could easily communicate with and determine real-time status information with regard to the tire pressure monitors and their positions.
	As for claims 6-7, the claims are interpreted and rejected using the same reasoning as claim 2 above.  Having the references on hand, it would have been obvious to the skilled artisan to send various types of instructions and command signals to the tire pressure receiver.  A command that changes the display mode is viewed as a matter of engineering preference that would be left to the artisan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684

/Eric Blount/Primary Examiner, Art Unit 2684